Allowable Subject Matter
Claims 12-15 are allowed.


Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered and are persuasive as to claims 12-15.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Blackburn, (Reg. No. 59,555) on December 14, 2021.

The claims of the application have been amended as follows: Claims 1-11 and 16-20 are Canceled.

1.	(Canceled)
2.	(Canceled)

4.	(Canceled)
5.	(Canceled)
6.	(Canceled)
7.	(Canceled)
8.	(Canceled)
9.	(Canceled)
10.	(Canceled)
11.	(Canceled)
16.	(Canceled)
17.	(Canceled)
18.	(Canceled)
19.	(Canceled)
20.	(Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 12, Zong, the closest reference, discloses a terminal device (Zong, Figs. 9, 10, mobile terminal), comprising: 
a non-transitory memory comprising instructions (Zong, paragraph [0042], computer storage medium storing computer executable instructions); and 

send a first message to a server, wherein the first message comprises a identifier of the terminal device, wherein the first message requests an identifier of a network slice corresponding to the identifier from the server (Zong, Fig. 10, steps 401, 402, 403; paragraph [0080], determine network slice identity information based on identity information of the mobile terminal; paragraph [0114], select network slice and service node based on the identity of the mobile terminal; paragraph [117]-[0118]], access request received from the mobile terminal and sent to network selection function); 
receive a second message from the server, wherein the second packet comprises the identifier of the network slice (Zong, paragraph [0130], service node sends to terminal a network slice ID in Attach Accept message); and 
send a third message to a forwarding device, wherein the third message comprises the identifier of the network slice, wherein the identifier of the network slice instructing the forwarding device to use a forwarding resource of the network slice to forward the third packet (Zong, Fig. 9, messages 301, 305; paragraph [0104], access request including previously selected slice identity information; paragraph [0108], send the access request message to the appointed service node), and wherein the packet is a service packet corresponding to an identifier (Zong, Fig. 10, steps 401, 402; paragraph [0080], determine network slice identity information based on identity information of the mobile terminal; paragraph [0114], select network slice and 

Zong does not explicitly disclose, but Stille discloses packetized communication (Stille, paragraph [0083], first network node 13 obtains fist network slice ID from an incoming packet) and that the identifier is a service identifier that identifies a service of the terminal device (Stille, paragraph [0047], concept of network slices extended to servers with connectivity to packet core; paragraph [0077], network slices used for different services;  paragraph [0083], first network node 13 obtains fist network slice ID from an incoming packet, the network slice ID may be determined by relating it to  the service identifier such as an IMS CSI).
Stille further discloses wherein the third packet is associated with a forwarding requirement of the network slice in a time period (Stille, paragraph [0085], set up a slice tunnel to the receiving node that supports the communication requirements; paragraph [0088], required QoS per network slice changed over time) wherein the forwarding requirement of the network slice changes between different time periods (Stille, paragraph [0088], required QoS per network slice changed over time),, wherein the identifier of the network slice instructing the forwarding device to use a forwarding resource of the network slice to forward the third packet (Zong, Fig. 9, messages 301, 305; paragraph [0104], access request including previously selected slice identity information; paragraph [0108], send the access request message to the appointed service node), wherein forwarding resources for the different time periods are dynamically adjusted (Stille, paragraph [0088], required QoS per network slice changed over time; paragraph [0023], re-direction from one network slice to another).


Stille does not explicitly disclose, but Krauss discloses wherein the control device is a software-defined networking (SDN) controller (Krauss, paragraph [0056], SDN controller).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use software-defined networking in the network of Stille.  The motivation to combine the references would have been to route the communications using known technologies.

The cited references do not disclose, and it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, wherein the identifier of the network slice instructing the forwarding device to use a forwarding resource of the network slice to forward the third packet

Independent claim 14 is allowable for substantially the same reasons as claim 18.
claims 13 and 15 are allowable for at least the reasons stated with respect to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466